Appeal from a judgment of the Supreme Court, Queens County (Zelman, J.), dated August 30,1982, which granted an application to invalidate the appellant’s designating petition. Judgment reversed, on the law, without costs or disbursements, proceeding dismissed and the Board of Elections is directed to place Lew M. Simon’s name on the appropriate ballot. Petitioner failed to meet her burden of establishing by clear and convincing evidence (see Simcuski v Saeli, 44 NY2d 442, 452) that appellant’s designating petition was permeated by fraud and should be invalidated. We further find on the record before us that the inclusion of Celia Kirschman’s name on the designating petition containing 25 names of candidates did not furnish a basis for invalidating the entire petition (cf. Matter of Richardson v Luizzo, 64 AD2d 942, affd 45 NY2d 789; Matter of Parrilla v Kremar, 64 AD2d 942; Matter of Berman v Venturing 64 AD2d 940). Lazer, J. P., Gibbons, Gulotta, Bracken and Niehoff, JJ., concur.